 


114 HR 1488 IH: Protecting Gun Owners in Bankruptcy Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1488 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Collins of New York (for himself, Ms. Jenkins of Kansas, Mr. Young of Alaska, Mr. Pompeo, Mr. Latta, Mr. Franks of Arizona, Mr. Sessions, Mr. Rogers of Alabama, Mr. Jones, and Mr. Abraham) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 11 of the United States Code to include firearms in the types of property allowable under the alternative provision for exempting property from the estate. 
 
 
1.Short titleThis Act may be cited as the Protecting Gun Owners in Bankruptcy Act of 2015. 2.ExemptionsSection 522 of title 11, United States Code, is amended— 
(1)in subsection (d) by adding at the end the following:  (13)The debtor's aggregate interest, not to exceed $3,000 in value, in a single firearm or firearms., and 
(2)in subsection (f)(4)(A)— (A)in clause (xiv) by striking and at the end, 
(B)in clause (xv) by striking the period at the end and inserting ; and, and (C)by adding at the end the following: 
 
(xvi)The debtor's aggregate interest, not to exceed $3,000 in value, in a single firearm or firearms.. 3.Effective date; application of amendments (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act.  